DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20, 22 & 24 are amended. Claim 31 are newly added. Claims 1-31 are currently pending.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 10-13, 15-17, 22-23, 26 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1).
Regarding claims 1-4, 10 & 22-23, 26, 29-30, Iwata teaches a composite ([0026]) comprising:											inorganic ionically conductive particles such as sulfide glass particles ([0063]-[0064]);		an organic phase comprising a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as polyvinylidene difluoride (PVDF) or styrene-butadiene-rubber (SBR) modified with a functional group ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]).										Iwata is silent as to the functional groups being between 0.1 and 5 wt% of the polymer binder (claim 1), between 0.1 and 50 wt% of the polymer binder (claim 22) and between 5 and 50 wt% of the polymer binder (claim 23).									While silent as to an amount of the functional group to be included in the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR,
Regarding claim 11, Iwata teaches the composite of claim 1 but is silent as to the composite having an elongation break of at least 10%. However, Iwata teaches the same composition as claimed in claim 1. Accordingly, Iwata’s composite would be expected to similarly possess the claimed property (i.e an elongation break of at least 10%) “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. 
Regarding claims 12-13 & 15-17, Iwata teaches a slurry comprising:				a solvent such as toluene ([0065]-[0070]) which has a tabulated polarity index of 2.4 obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234);					a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as styrene-butadiene-rubber (SBR) modified with functional groups ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]); and 								ionically conductive sulfidic particles suspended in the solvent ([0063]-[0064] & [0083]).		While silent as to an amount of the functional group to be included in the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR, the presence of a known result-effective variable would be one, 
Regarding claim 21, Iwata teaches the slurry of claim 12, wherein the solvent is at least 50 wt% of the slurry (Table 2).

Claims 8 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Makino (US 2019/0372160 A1).
Regarding claims 8 & 20 teach the respective composite and slurry of claims 1 & 12, but is silent as to the organic phase comprising a mixture of a first polymer modified with functional groups and an unmodified first polymer.									Makino teaches a composite including inorganic ionically conductive particles; and an organic phase comprising polymer binder, wherein the polymer binder comprises a first polymer with condensation-polymerizable or polyadditionable functional group ([0054] & [0140]-[0148]). 												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to obtain Iwata’s polymer binder as condensation-polymerizable or polyadditionable functional group as a known means for introducing a functional in a polymer binder for electrolyte composites as taught by Makino ([0054] & [0148]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Furthermore, one of ordinary skill in the art readily understands that condensation polymerization reactions will usually include the polymerized product as well as small amounts of unreacted reactants which can remain with the polymerized product. .

Claims 9 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Watanabe (US 2020/0099104 A1).
Regarding claims 9 & 28 teach the composites of claim 1 & 22, respective, but is silent as to the inorganic ionically conductive particles comprising argyrodite particles.				Watanabe teaches a composite including inorganic ionically conductive particles; and an organic phase comprising polymer binder, wherein the inorganic ionically conductive particles comprise sulfidic particles and/or argyrodite particles ([0076]-[0078]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include either one of sulfidic particles and argyrodite particles as art-recognized equivalents for inorganic ionically conductive components of a solid electrolyte layer in a battery as taught by Watanabe ([0077]). It should be noted that the composites of Iwata described above can be used as solid-state electrolytes for batteries ([0131]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Minamida (US 2020/0203696 A1).
Regarding claim 14, Iwata teaches the slurry of claim 12, as shown above, but is silent as to the solvent being halogenated and having a polarity index of higher than 3.5.				Minamida teaches a composite ([0053]) comprising inorganic ionically conductive particles such as sulfide glass particles ([0054]-[0056]), a rubber-based resin including styrene-butadiene resins or the like ([0070]-[0073]) suspended in an organic solvent comprising a hydrocarbon-based solvents such as toluene and xylene as well as halogenated solvents such as chloroform ([0110]).											It would have been obvious to one of ordinary skill in the art to substitute the hydrocarbon-based solvent (i.e toluene) described in Iwata with a halogenated solvent such as chloroform as art-recognized equivalents for the same intended purpose (i.e dispersing an inorganic electrolyte and polymer binder to prepare a battery separator). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06. Furthermore, chloroform has tabulated polarity index of 4.1 which can be readily obtained from the literature, for instance in L.R. Snyder, “Classification of the Solvent Properties of Common Liquids”, Journal of Chromatography, 92 (1978) 223-234). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) as evidenced by Naoi (US 2010/0055301 A1)
Regarding claim 24, Iwata teaches the composite of claim 22 but is silent as to the polymer binder unmodified (i.e without functional groups) being insoluble in solvents having polarity indexes below 4.5.  										However, one of ordinary skill in the art readily understands that PVDF is insoluble in non-polar solvents such as xylene and toluene which have a polarity index below 4.5 as evidenced by Naoi ([0011] & [0041]).

Claims 25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Burdynska (US 2018/0254513 A1).
Regarding claims 25 & 27, Iwata teaches the composite of claim 24 but is silent as to the polymer binder being soluble in solvents having polarity indexes below 4.5 (claim 25) and the polymer binder comprising PVDF being modified with styrene (claim 27). 			Burdynska further teaches a polymer binder comprising a PVDF backbone modified with styrene. Burdynska teaches the polymer binder being soluble in solvents having a polarity index below 4.5 such as toluene and xylene ([0076] & [0078]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify PVDF with styrene because the resulting polymer binder can be soluble in the solvents having a polarity index below 4.5 (i.e non-polar solvents) such as toluene and xylene as taught by Burdynska ([0076] & [0078]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata (US 2019/0081353 A1) in view of Luski (US 2013/0309549 A1)
Regarding claim 31, Iwata teaches a composite ([0026]) comprising:				inorganic ionically conductive particles such as sulfide glass particles ([0063]-[0064]);		an organic phase comprising a non-polar polymer binder having a molecular weight of preferably at least 100 kg/mol and comprising a backbone such as polyvinylidene difluoride (PVDF) or styrene-butadiene-rubber (SBR) modified with a functional group ([0074]-[0076]), wherein polar functional groups such as hydroxyl or carboxyl groups are given for improved adhesion ([0045]-[0046]).										Iwata is silent as to the functional groups being between 0.1 and 5 wt% of the polymer binder and the backbone being modified with maleic anhydride.						Luski teaches several functional groups including maleic anhydride for improving the binding strength of a polymer ([0174]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the polymer binder of Burdynska with maleic anhydride in order to improve the binding property of the polymer binder as taught by Luski ([0174]).		While silent as to an amount of the functional group to be included in the polymer binder, Iwata teaches the functional group affecting the adhesion performance of the polymer binder ([0075]). As such, it would have been obvious to one of ordinary skill in the art to determine the optimal amount of the functional group in view of optimizing the adhesive performance of the polymer binder. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).					

Allowable Subject Matter
Claims 5-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Iwata, as cited above, does not fairly teach or suggest the polymer binder comprising SEBS modified with furfurylamine or maleic anhydride and wherein the organic phase comprises a mixture of unmodified SEBS and SEBS-gMA.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1, 12 & 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwata as presented above.
In view of the foregoing, claims 1-4, 8-17 & 20-31 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727